644 So. 2d 346 (1994)
Gregory PRYOR, Petitioner,
v.
Richard P. WILLE, as Sheriff of Palm Beach County, Respondent.
No. 94-3006.
District Court of Appeal of Florida, Fourth District.
November 2, 1994.
Catherine Mulcahey, West Palm Beach, for petitioner.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michelle A. Konig, Asst. Atty. Gen., West Palm Beach, for respondent Richard P. Wille.
Patrick S. Scott, of Goldberg & Young, P.A., Fort Lauderdale, for respondent Anthony E. Dinos.
PER CURIAM.
We grant this petition for writ of habeas corpus and quash the contempt order against Petitioner. The contempt in this case is properly classified as indirect criminal contempt. Florida Rule of Criminal Procedure 3.840 provides the procedural requirements for indirect criminal contempt proceedings. The record demonstrates that the trial court failed to comply with the provisions of rule 3.840, in that it did not issue an order to show cause, did not conduct an arraignment on request of Petitioner, and did not enter a judgment reciting the facts forming the basis for the contempt. Additionally, the sentencing was not conducted in compliance with subsection (g) of the rule, allowing the defendant to show cause why sentence should not be pronounced and allowing evidence of mitigating circumstances.
Petitioner is to be released from custody upon the posting of a reasonable bond or on other conditions as may be imposed by the trial court. See Glinton v. Wille, 457 So. 2d 563 (Fla. 4th DCA 1984). See also Walker v. State, 559 So. 2d 1164 (Fla. 4th DCA 1990); Benarroch v. Crawford, 516 So. 2d 28 (Fla. 3d DCA 1987).
GUNTHER, STONE and STEVENSON, JJ., concur.